                    3:20-cv-03057-SEM-TSH # 24     Page 1 of 7
                                                                                      E-FILED
                                                         Thursday, 11 March, 2021 12:02:17 PM
                                                                 Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
      CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION


CORY HOEDEBECKE,                      )
                                      )
            Plaintiff,                )
                                      )
      v.                              )     Case No. 20-cv-3057
                                      )
THE CITY OF SPRINGFIELD               )
and RHET SPENGEL,                     )
                                      )
            Defendants.               )


                                    OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

      This matter comes before the Court on Plaintiff Cory Hoedebecke’s

Motion to Disqualify Corporation Counsel (d/e 19) (Motion to Disqualify)

and Defendants’ Motion to Strike Plaintiff’s Motion to Disqualify (d/e 21)

(Motion to Strike). Plaintiff seeks to disqualify defense counsel because of

claimed conflict of interest between the interests of the Defendant City of

Springfield (City) and Defendant Rhet Spengel. For the reasons set forth

below, the Motion to Disqualify is DENIED without prejudice to refile if an

actual conflict of interest arises that harms Plaintiff’s interest, and the

Motion to Strike is DENIED as moot.




                                  Page 1 of 7
                  3:20-cv-03057-SEM-TSH # 24     Page 2 of 7




                              BACKGROUND

      Hoedebecke alleges that Spengel was a City Police officer. On July

7, 2019, at 12:45 a.m., Spengel conducted a traffic stop of a vehicle driven

by Hoedebecke without probable cause. Spengel allegedly had staked out

Hoedebecke’s car for the purpose of harassing Hoedebecke based on

Spengel’s personal animus toward Hoedebecke. At the stop, Spengel

falsely represented to another officer that Hoedebecke’s breath smelled of

alcohol and Hoedebecke’s speech was slurred. Spengel later made false

reports to his supervisor during the stop. Spengel thereafter arrested

Hoedebecke without probable cause and had his car towed. Spengel told

the towing company not to release the vehicle back to Hoedebecke without

first contacting the City Police Department (Department). Spengel then

wrongfully sought to have the vehicle forfeited. The Sangamon County,

Illinois, State’s Attorney’s Office moved to dismiss the charges for

insufficient evidence. See Complaint, ¶¶ 9-63.

      Hoedebecke filed a complaint with the City. The City investigated the

complaint, ultimately finding that Spengel violated Department Rules for

Neglect of Duty; Arrests and Due Process; Abuse of Position; Unbecoming

Conduct and Associations; Internal Investigations; and Lying and

Untruthfulness. Complaint and Jury Demand (d/e 1) (Complaint) ¶¶ 64-66.

                                 Page 2 of 7
                  3:20-cv-03057-SEM-TSH # 24    Page 3 of 7




The City suspended Spengel without pay for 45 days. Plaintiff’s Response

to Defendants’ Motion to Strike (d/e 23) (Response), attached Final Notice

of Disciplinary Action dated November 12, 2019, at 2.

      On November 13, 2019, the City and Spengel then entered into a

“Last Chance” Agreement. Response, attached “Last Change” Agreement

(Agreement). The Agreement spread out the 45-day suspension so that

Spengel served 30 days immediately, seven days in January 2020, and 8

days in February 2020. The Agreement also allowed Spengel to use up

five compensatory time days he had previously accrued as part of the

suspension. The Agreement also barred Spengel from working in the

Evidence or Proactive Crimes Units, or in the Criminal Investigations

Division within the Department; and required Spengel to use a body worn

camera regardless of his assignment. The Agreement provided that

Spengel would be summarily discharged if he subsequently violated any

rule, regulation, policy, etc., and Spengel agreed that in such circumstance

he could grieve whether he committed the violation, but he could not grieve

the appropriateness of disciplinary penalty of discharge. Agreement ¶ 4-

10.

      Hoedebecke alleges § 1983 claims against Spengel for unreasonable

search and seizure (Count I) and false arrest (Count II), and Monell claims

                                Page 3 of 7
                           3:20-cv-03057-SEM-TSH # 24               Page 4 of 7




against the City for having established customs, policies, and practices for

its officers to engage in the wrongful conduct Spengel committed (Count

III)1; state law claims against both Defendants for false arrest (Count IV),

intentional infliction of emotional distress (Count V); and state law claims

against the City for statutory indemnification (Count VI).

          Attorneys with the City’s Office of Corporation Counsel (Corporation

Counsel) entered their appearances on behalf of both the City and Spengel

and filed a joint response to the Complaint. Entries of Appearance (d/e 4,

5, and 6); Defendants’ Answer to Complaint and Affirmative Defenses (d/e

8). Hoedebecke now asks the Court to disqualify the Corporation Counsel

from representing either Defendant in this case. Motion to Disqualify, at 10.

                                               ANALYSIS

          A party who is not represented by opposing counsel and who has

never been represented by opposing counsel has no standing to move to

disqualify opposing counsel because opposing counsel’s representation

creates a potential or actual conflict of interest that is adverse to the non-

moving parties’ rights. The moving party has no standing to raise the non-

moving party’s rights. Matter of Sandahl, 980 F.2d, 1118, 1121 (7th Cir.

1992). Hoedebecke is not represented by Corporation Counsel and has


1
    Monell v. Department of Social Services of the City of New York, 436 U.S. 658 (1978).
                                              Page 4 of 7
                   3:20-cv-03057-SEM-TSH # 24     Page 5 of 7




never been represented by Corporation Counsel. Hoedebecke, therefore,

cannot move to disqualify Corporation Counsel based on a potential or

actual conflict of interest that is adverse to the interests of Spengel or the

City. Hoedebecke asks the Court to follow persuasive authority to the

contrary. The Court must follow the Seventh Circuit and so declines the

invitation.

      Hoedebecke may have standing to move to disqualify Corporation

Counsel if its representation of the Defendants adversely affects

Hoedebecke’s interests. See Sandahl, 980 F.2d at 1121 (movant would

have had standing if the non-movants’ attorney had acquired relevant

confidential information about the movant when the attorney represented a

non-party in a prior transaction with the movant); see also FMC

Technologies, Inc. v. Edwards, 420 F.Supp.2d 1153, 1156 (W.D. Wash.

2006).

      Hoedebecke argues that the Corporation Counsel’s continued

representation of the Defendants adversely affects his interests because he

seeks only compensatory damages from the City but seeks compensatory

and punitive damages from Spengel. The City, further, has a statutory duty

to indemnify Spengel for compensatory damages for acts done while acting

within the scope of employment, but not punitive damages. See 745 ILCS

                                  Page 5 of 7
                         3:20-cv-03057-SEM-TSH # 24                Page 6 of 7




10/9-102. Hoedebecke argues that the Corporation Counsel would have a

conflict in advising each client during settlement negotiations because each

defendant faces a different exposure for possible damages. The risk of an

actual conflict arising from the differing damages sought is speculative at

this point. The Court will not disqualify Corporation Counsel under these

circumstances. The Court is disinclined to enter an order that could be

interpreted as requiring a municipality to retain separate counsel every time

a plaintiff brings a § 1983 claim against an employee seeking

compensatory and punitive damages and a companion § 1983 Monell

claim against the municipality seeking only compensatory damages.

        The Court recognizes that a possibility exists of a conflict of interest

arising between Spengel and the City given the City’s findings against

Spengel in its disciplinary proceedings.2 Hoedebecke, however, does not

have the standing to force the issue by this Motion absent evidence of an

adverse impact on his interests. Hoedebecke has made no such showing.

Should an adverse impact on his interests arise, Hoedebecke may renew

his motion.




2
  The City, for example, might want to admit disciplinary proceeding record as a defense to the Monell
claim, but Spengel might want to try to exclude evidence of the administrative proceeding as irrelevant to
proving a constitutional violation under § 1983 and prejudicial to his defense. On the other hand, the
Defendants also may have determined that a joint, consistent defense is in their best interests.
                                             Page 6 of 7
                  3:20-cv-03057-SEM-TSH # 24    Page 7 of 7




     THEREFORE, IT IS ORDERED that Plaintiff Cory Hoedebecke’s

Motion to Disqualify Corporation Counsel (d/e 19) is DENIED. Defendants’

Motion to Strike Plaintiff’s Motion to Disqualify (d/e 21) is DENIED as moot.

     ENTER: March 11, 2021

                           s/ Tom Schanzle-Haskins
                           TOM SCHANZLE-HASKINS
                       UNITED STATES MAGISTRATE JUDGE




                                Page 7 of 7
